|1LOTTINGER, Chief Judge,
concurring.
I concur in the result reached by the majority.
Simply stated, the assessor sues the sheriff, a custodian of the real property assessment roll for East Baton Rouge Parish1, to enjoin him from complying with the Public Records Law, specifically La.R.S. 44:32, by providing a copy of the assessment roll magnetic computer tape or disc to the Baton Rouge Board of Realtors. In my opinion, plaintiff does not have a cause of action to stop a custodian of a public record from complying with the Public Records Law. Plaintiff does not state a cause of action in his petition, and I would ex proprio motu recognize the peremptory exception raising the objection of no cause of action and dismiss plaintiffs petition. La.Code Civ.P. art. 927.
The sheriff agreed to comply with the request of the Baton Rouge Board of Realtors, and the Board did not object to the fee requested by the sheriff. ' As such, there are no grounds for a mandamus, and I would dismiss the request for same.

. La.R.S. 47:1993A(1) requires that a copy of the tax assessment roll be delivered to the sheriff as tax collector. This makes the sheriff an additional custodian of the tax assessment roll.